COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 EL PASO COMMUNITY COLLEGE
 DISCTRICT,                                     §               No. 08-14-00179-CV
                   Appellant,                   §                  Appeal from the
 v.                                             §            County Court at Law No. 5
 KELLY DURAN,                                   §             of El Paso County, Texas
                   Appellee.                    §                  (TC#2011-656)
                                                §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment.    We therefore reverse the trial court’s order denying Appellant’s plea to the

jurisdiction and render judgment dismissing Appellee’s claims against Appellant for lack of

subject-matter jurisdiction. We further order that Appellant recover from Appellee all costs for

this appeal, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF JULY, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Hughes, J., and Larsen, Senior Judge
Larsen, Senior Judge (Sitting by Assignment)